Title: From George Washington to John Mitchell, 15 August 1782
From: Washington, George
To: Mitchell, John


                  
                     Dear Sir,
                     Newburgh 15th Augt 1782
                  
                  I avail myself of your frequent friendly offers to assist me in the purchase of any little matters I may have occasion for at Philadelphia to request the favour of you to send to Alexandria for my use 200 Wt of white, and 100 wt of red Lead, ground in Oil.
                  If the conveyance—by Water—to Alexandria is rare, or the hazard (for I do not know in what state of security Chesapeake Bay is now in) should be deemed too great to go round into Potomack, I shall, in either of these cases, as the paint is much wanted, thank you for sending it to Baltimore by the way of Christeen & Elk accompanied by a Line to Mr Lund Washington, informing him to whose care in that place, you have directed it—that he may send for it by a Land transportation from my House.
                  Inclosed I send you £27.10 State Money of Pensylvania wch you will please to give me credit for at whatever it may pass in the City.  Being altogether a stranger to the prices of the Articles here required & to the Acct as it now stands between us I can only add that I shall be always ready to discharge whatever I may fall in debt when called upon.  My Compliments to Mrs Mitchell.  I am—Dr Sir Yr Most Obedt Servt
                  
                     Go: Washington
                  
               